PER CURIAM.
Daniel Scott and his wife, Patricia Scott, appeal from a final summary judgment entered in favor of G.C. Developers of Naples, Inc. (“G.C.Developers”), the company which owned property on which Mr. Scott was injured. Mr. Scott’s injuries occurred when he fell down an elevator shaft while installing water sprinklers in G.C. Developers’ building which was then under construction. The Seotts’ claim against G.C. Developers for owner liability was premised upon the active role it took in the construction of its building. Affidavits and depositions supporting and opposing G.C. Developers’ motion for summary judgment raised issues of material fact concerning the property owner’s control over the construction of the building. Because there were issues of material fact to be determined by the trier of fact, the trial court erred in granting -summary judgment in favor of G.C. Developers. Accordingly, we reverse and remand.
Reversed and remanded for further proceedings consistent herewith.
PATTERSON, C.J., and NORTHCUTT and SALCINES, JJ., Concur.